Per Curiam.
Plaintiffs seek a declaratory judgment of their rights under the juvenile court records statute.1 As subrogees of persons injured by the vandalism of juveniles, they sought and were denied access to police records, police department officials believing themselves bound by the juvenile court records statute.2 Plaintiffs now claim *599to be "persons having a legitimate interest” in the court records. We hold that police records are not encompassed within the meaning of the given statute and that plaintiffs have not demonstrated their inability to pursue their legal remedies. There is no need to decide whether plaintiffs are "persons having a legitimate interest” in the court files.
The decisions of the courts below are vacated.
The pertinent facts of the case are not in dispute.
Plaintiff insurance companies are subrogees of policyholders who suffered property losses allegedly caused by juveniles. In each case, juveniles were apprehended by municipal police departments in Oakland County. While attempting to discover the names of the juveniles and their parents, plaintiffs were denied access to the police records. They then requested access to the juvenile court files of those children (unknown to them) who had committed certain described offenses, claiming to be "persons having a legitimate interest” in the children’s records. The court denied plaintiffs access to its records. The circuit court affirmed that decision.
The Court of Appeals reversed3 but limited plaintiffs’ access to the court files. Plaintiffs were to see only the identities of the children and their parents.
There is no dispute concerning the statutory right of plaintiffs to sue the parents of children who indulged in vandalism which caused extensive *600damage.4 Plaintiffs contend that they will be unable to pursue their legal remedies under the "parental responsibility” act and that public policy as enunciated by the Legislature will be abused if they are not allowed access to the juvenile court records. However, the original police records are not in the juvenile court files and defendants correctly make no claim under MCLA 712A.28 that the juvenile court has control over access to those original records in the police department.
Police records do not come within the meaning of the statute cited. Plaintiffs have not demonstrated an inability to pursue their legal remedy. Therefore, we perceive no need to address the question of whether plaintiffs are "persons having a legitimate interest” in juvenile court records.
The decisions of the probate court, circuit court and Court of Appeals are hereby vacated.
T. G. Kavanagh, C. J., and T. M. Kavanagh, Swainson, Williams, Levin, M. S. Coleman, and J. W. Fitzgerald, JJ., concurred.

 MCLA 712A.28; MSA 27.3178(598.28):
"The court shall maintain records of all cases brought before it. Such records shall be open only by order of the court to persons having a legitimate interest. * * * ”


 Southfield Municipal Police Department pled in "Answer to Application and Motion for Mandamus” (later dismissed by stipulation) as follows:
"That Section 27.3178(598.28) of the Michigan Statutes Annotated quoted in plaintiffs application gives the power of disclosure of such records to the Probate Court and not to the defendant herein. That *599the determination as to whether plaintiff has a legitimate interest in such records and what portion of the records should be revealed is within the discretion of said Probate Court, and not within the discretion of the defendant.”


 50 Mich App 31; 212 NW2d 794 (1973).


 MCLA 600.2913; MSA 27A.2913 provides:
"A municipal corporation, county, township, village, school district, department of the state, person, partnership, corporation, association, or an incorporated or unincorporated religious organization may recover damages in an amount not to exceed $1,500.00 in a civil action in a court of competent jurisdiction against the parents or parent of an unemancipated minor, living with his parents or parent, who has maliciously or wilfully destroyed real, personal or mixed property which belongs to the municipal corporation, county, township, village, school district, department of the state, person, partnership, corporation, association, or religious organization incorporated or unincorporated or who has maliciously or wilfully caused bodily harm or injury to a person.”